Action for damages for personal injuries suffered by plaintiff by reason of a fall caused by the defective condition of a door sill at the entrance to an apartment occupied by plaintiff in a building owned by the defendants. A defective condition had been made more defective by repairs made by the defendants as volunteers. Judgment for the plaintiff and order denying motions to dismiss the complaint, and to set aside the verdict and for a new trial, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.